Citation Nr: 1244173	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-38 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for depression and anxiety.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for prostatitis, and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability diagnosed as degenerative disc disease (DDD), and, if so, whether service connection is warranted.

5.  Entitlement to service connection for irritable bowel syndrome, gastroesophageal reflux disease (GERD) and dysentery to include as secondary to service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a stomach disability to include as secondary to PTSD.

[The Veteran has an appeal pending for entitlement to a total disability rating due to individual unemployability (TDIU) which is addressed in a separate Board decision under docket number 12-06 458].


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the RO in Jackson, Mississippi, which denied the above claims.  

The RO ultimately reopened and denied the prostatitis and back disability claims on the merits in a November 2007 Statement of the Case.  Regardless of the RO's decision to reopen the prostatitis and back disability claims, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran also appealed the issue of service connection for PTSD.  The RO granted service connection in a November 2011 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  The Veteran has not disagreed with disability rating or effective date assigned.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the issue has been resolved and is not in appellate status.  

The Veteran testified before the undersigned at a July 2012 videoconference hearing.  A transcript has been associated with the file.  The Veteran changed representation as to these issues during the pendency of this appeal.  His current representative was inadvertently not present at his hearing before the undersigned.  The representative has submitted an informal hearing presentation and indicated that the Veteran's appearance before the undersigned was "superb" and that it was the Veteran's prerogative to appear pro se.  As the representative offers no objection and has not taken the opportunity to identify any error in representation in the IHP, the Board will proceed to consider the appeal.  Furthermore, evidence was received at the time of the July 2012 hearing and subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2012).

The Veteran initiated an appeal of the initial rating for erectile dysfunction for which service connection was granted in a July 2008 rating decision.  The Veteran failed to perfect that issue with a timely Substantive Appeal following issuance of an April 2011 Statement of the Case; the issue is not before the Board.

The issues of service connection for a back disability and for irritable bowel syndrome, GERD, dysentery and a stomach disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has withdrawn his appeals seeking service connection for insomnia, depression and anxiety.

2.  An unappealed July 1968 rating decision, of which the Veteran was notified in July 1968, denied the Veteran's claims of entitlement to service connection for prostatitis and a back disability.

3.  Additional evidence received since the July 1968 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claims for service connection for prostatitis and a back disability.

4.  The Veteran was diagnosed with chronic prostatitis during service and at the present; there is no intercurrent cause for the chronic prostatitis diagnosis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the appeals seeking service connection for insomnia, depression and anxiety by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The July 1968 rating decision, denying the claim of service connection for prostatitis and a back disability, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

3.  New and material evidence has been submitted for the claims of entitlement to service connection for prostatitis and a back disability; the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  The Veteran's chronic prostatitis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeals

At his July 2012 hearing before the undersigned, the Veteran indicated that he wished to withdraw his appeals for service connection for insomnia, depression and anxiety.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2012); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  

As of July 2012, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2012).


II. New and Material Evidence

The Veteran filed original claims for service connection for prostatitis and a back disability at separation from service in November 1967.  The claims were denied in a July 1968 rating decision.  The Veteran was notified of the rating decision and his appellate and procedural rights at his address of record also in July 1968.  The Veteran did not respond within one year of this notice.  The July 1968 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Where new and material evidence consists of service department records not previously associated with the claims file at the time of the prior final denial, the prior claim is to be reconsidered, not reopened.  See 38 C.F.R. § 3.156(c).  The Veteran's service personnel records were associated with the file long after the original claims were denied.  These records do not address any element of the claims for either prostatitis or a back disability.  They are not, therefore, material.  Reconsideration is not warranted.  See id.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The July 1968 rating decision denied the prostatitis and back disability claims because no current disability had been found on a VA examination.  To reopen, new and material evidence must be received that shows a current disability.

The Veteran has sought treatment from an urologist.  The treatment records note that the Veteran had been followed for chronic prostatitis for many years.  

The Veteran's private treatment records also show a diagnosis of DDD of the back, with chronic pain.

These records were not in the claims file at the time of the prior final denial.  They address the grounds of the prior final denial and raise a reasonable possibility of substantiating the claims.  The Board concludes that reopening is warranted for the prostatitis and back disability claims.  See 38 C.F.R. § 3.156(a).  

III. Service Connection

The Veteran contends that he has prostatitis as a direct result of service.  For the reasons that follow, the Board finds that the Veteran was diagnosed with a chronic disability during service for which he is presently treated and that no intercurrent causes are present.  The Board concludes that service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran testified before the undersigned that he has had prostatitis since service.  For the reasons that follow, the Board concludes that service connection is warranted for chronic prostatitis.  

The Veteran's private treatment records from a Dr. S., an urologist, show that he has a diagnosis of chronic prostatitis.  The first element of service connection is well established.  See Hickson.

The Veteran was treated several times for pain in the groin area during service.  The first complaints were in April 1967.  The Veteran was found to have a venereal disease.  This cleared by the end of April, but he continued to have complaints.  He had a negative laboratory test for disease in the end of April, but continued to have an irritated glans.  He was seen for a urinary tract infection in May 1967.  A June 1967 note indicates an irritation around the penis area and that the Veteran possibly had prostatitis.  He had pain in the groin area again in October 1967 and was treated for a urinary tract infection again.  A November 1967 note indicates that the laboratory testing was normal.  The Veteran was seen for a November 1967 separation examination.  The report indicates a diagnosis of chronic prostatitis.  The second element of service connection is well established.  See Hickson.

The Veteran has testified that he has had ongoing prostatitis since service.  He was seen for a July 1968 VA examination in conjunction with his original claim.  No current disability was found at that time.  A 1973 private treatment record shows complaints and diagnose of chronic prostatitis.  As stated, the Veteran has had ongoing treatment with an urologist who diagnosed chronic prostatitis.  When a chronic disability is diagnosed during service, an etiological link is presumed when the same chronic disability is diagnosed post-service unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (Fed.Cir. 2008); see also 38 C.F.R. § 3.303(b).  There is no evidence of intercurrent causes in this case.  As such, the Board concludes that the presumption requires the award of service connection.  

IV. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

As to the withdrawn appeals, the Board finds that any error related to the duties to notify or assist on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  

New and material evidence has been submitted as to the back disability claim.  Therefore, the claim is reopened.  See 38 C.F.R. § 3.156(a).  Any error related to the duties to notify or assist as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Similarly, the service connection for chronic prostatitis claim has been reopened and granted.  Any error related to the duties to notify or assist on that claim is moot.  See id.  
ORDER

The appeals for service connection for insomnia, depression and anxiety are dismissed.

Reopening of the claims for service connection for prostatitis and back disability is granted; the appeal is granted to this extent only for the back disability claim.

Entitlement to service connection for chronic prostatitis is granted.


REMAND

The Board must remand the back, IBS, GERD, dysentery and stomach disability claims for additional development.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran's medical records indicate current diagnoses of lumbar and cervical degenerative disc disease, IBS, and GERD.  The Veteran was provided a May 2011 VA examination for his GERD with Barrett's esophagus, but not his IBS or spinal disability claims.  He currently claims the IBS and back disabilities are a direct result of in-service low back pain and an episode of dysentery just prior to his discharge from service.  The Board concludes that an examination is warranted pursuant to VA's duty to assist as to the IBS and back disability claims.  See McLendon, supra.

In 2009, the Veteran submitted a copy of a March 2005 Social Security Administration (SSA) decision finding that he was disabled due to lumbar and cervical degenerative disc disease, sickle cell trait and IBS.  Where VA has notice that the claimant is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The back disability and IBS claims are implicated by this decision, but the RO failed to obtain the records.  Furthermore, the Veteran has been conflating the symptoms related to IBS, GERD and stomach problems, as shown by his testimony before the undersigned.  As a result, the Board is not certain whether the SSA records contain information relevant to the GERD and stomach claims.  The Board must remand all of the remaining appeals to obtain copies of the Veteran's SSA medical records and any determination of benefits made by SSA.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

2.  Schedule the Veteran for appropriate VA examinations to determine whether any back disorder or IBS is as likely as not etiologically related to the inservice complaints of mild low back pain and to his alleged episode of dysentery just prior to separation.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

The examiners are reminded that the mere absence of contemporaneous medical evidence of an in-service disability is not sufficient grounds for a negative opinion.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiners should provide a complete rationale for any opinion provided.

The examiner should state whether:  (a) it is at least as likely as not that any current IBS is either related to military service or is caused or aggravated (worsened) by the service-connected PTSD; and (b) it is at least as likely as not that any current back disability is related to military service.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


